Title: To Thomas Jefferson from Nicolas Gouin Dufief, 22 November 1802
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur,
            Le 22 de Novembre. 1802
          
          Je suis bien fâché de n’avoir point parmi mes livres celui dans lequel, Dumourier, donne si militairement sur les Oreilles, au Calottin Barruel, de tous les Aboyeurs contre les philosophes morts ou vivans, les plus sot & le plus fanatique—Je vais faire une recherche active pour vous le procurer en Français & J’espére réussir, s’il est en Philadelphie—
          Je deteste comme vous les traductions des bons ouvrages, que l’on peut lire dans la langue Originale—Les pensées des Ecrivains de Génie, ne sont pas ordinairement faciles à traduire; pour les bien rendre, il faudrait avoir un génie presque égal à celui qui les a conçues, & une conformité de goût qui se rencontre rarement, le domaine des Sciences étant si immense—
          Une autre circonstance restreindra toujours à un petit nombre les excellens originaux bien traduits; c’est que les hommes les plus capables de réussir dans une entreprise aussi difficile ont communément une grande répugnance à le faire; continuellement occupés de leurs propres idées, ils ne sont gueres bons à suivre lentement & peniblement celles des autres, pour les exprimer avec la fidélité scrupuleuse qu’on exige dans un Traducteur—
          Les ennemis le plus violens de Dumourier, ne sauraient lui refuser beaucoup de Génie—Sa maniére Brusque & vive d’arriver a une conclusion, à un résultat quelquefois inattendu, & ses vues politiques souvent profondes doivent rendre ses ouvrages infiniment interessans à ceux qui savent les apprécier—
          Recevez de Nouveau mes remercimens pour votre lettre du 15. de ce mois, & agreez l’assurance de ma respectueuse Estime
          
            N. G. Dufief
          
         
      Editors’ Translation  
          
            
              Sir,
              22 Nov. 1802
            
            I am dismayed not to have among my books the one in which Dumouriez so violently attacks the popish Barruel, the stupidest and most fanatic bad-mouther of the philosophes. I shall undertake a search to procure it for you in French, hoping to succeed if it is available in Philadelphia.
            Like you, I detest translations of good works that one can read in the original. The thoughts of writers of genius are not usually easy to translate. To convey them, one must have a genius almost equal to the one who conceived them and have a similar taste. This is very rare, for the realm of knowledge is immense.
            Another circumstance will always limit the number of excellent originals that are well translated: those most capable of succeeding in such a difficult endeavor are usually reluctant to undertake it. Perpetually occupied by their own ideas, they are scarcely good at following, slowly and painfully, the ideas of others, in order to express them with the scrupulous fidelity required in a translator.
            Dumouriez’s most violent enemies would not deny his great genius. His brusque and rapid manner of arriving at conclusions, at sometimes unexpected results, and his often profound political views must make his works infinitely interesting to those who know how to appreciate them.
            Receive, once again, my thanks for your letter of the 15th of this month, and accept the assurance of my respectful esteem.
            
              N. G. Dufief
            
          
        